356 S.C. 237 (2003)
588 S.E.2d 588
In the Matter of John Plyler MANN, Jr., Respondent.
Supreme Court of South Carolina.
October 24, 2003.

ORDER
The Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant *238 to Rule 17(a), RLDE, Rule 413, SCACR, because he has been charged with the serious crimes of second degree burglary and Peeping Tom.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court.
s/ Jean H. Toal, C.J.
FOR THE COURT